 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   PUGET SOUND ELECTRICAL
     WORKERS HEALTHCARE TRUST, et al.,
10
                    Plaintiffs/Judgment Creditors, NO. MC19-0033RSL
11          v.

12   SHAMP ELECTRICAL CONTRACTING,                  ORDER DECLINING TO ENTER
     INC.,                                          JUDGMENT ON GARNISHEE
13                                                  ANSWER
                    Defendant/Judgment Debtor,
14
     FIRST FEDERAL SAVINGS AND LOAN
15   ASSOCIATION,

16                         Garnishee.

17
            This matter comes before the Court on Judgement Creditors’ “Motion for Judgment on
18
     Answer of Garnishee Defendant.” Dkt. # 6. The writ was not served on the Judgment Debtor
19
     by certified mail or personal service, as is required by RCW 6.27.130(1). In addition, although
20
     the Judgment Creditors request recovery of costs and attorney fees in the amount of $500.00,
21
     that amount includes estimated costs of personal service: the record shows that the Judgment
22
     Debtor and the Garnishee Defendant received notice of this action by priority mail. Dkt. # 5.



     ORDER DECLINING TO ENTER
     JUDGMENT - Page 1
 1        The Court declines to enter judgment as requested.

 2

 3        Dated this 16th day of April, 2019.

 4
                                          A
                                          Robert S. Lasnik
 5
                                          Unites States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22




     ORDER DECLINING TO ENTER
     JUDGMENT - Page 2
